EXHIBIT 32.01 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Antaga International Corp.(the “Company”) on Form10-Q for the period ending February 28, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Juan Tellez, Chief Executive Officer and Chief Financial Officer, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: (1)The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: May 13, 2013 By: /s/ Juan Tellez Juan Tellez Chief Executive Officer and Chief Financial Officer
